Citation Nr: 1738201	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-39 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) resulting from military sexual trauma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1980 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a Travel Board hearing in April 2017.  A transcript of the testimony offered at this hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  He contends that he has PTSD due to a military sexual trauma (MST).  He has reported that he was sexually assaulted in February 1981, the details of which are described in several, consistent, personal statements in the record.  He stated that the assailant had been sent to jail, but does not know what happened to the assailant thereafter.  The Veteran recalls no further judicial process, and the U.S. Army Crime Records Center has responded that it has no records of the incident.  Following the assault, the Veteran stated that he began to drink heavily and abuse drugs.  VA records reflect indication of symptoms of PTSD due to military sexual trauma.  See e.g. September 2009 VA Psychiatry Emergency Department note.

For PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where VA determines that a Veteran did not engage in combat, the Veteran's lay testimony, by itself, will not be sufficient to establish the alleged stressor. Instead, the record must contain service records or other independent credible evidence to corroborate the Veteran's testimony as to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records which are available must support and not contradict the Veteran's lay testimony concerning the noncombat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Where the Veteran did not engage in combat with the enemy, the Court has held that credible supporting evidence means that the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor; nor can credible supporting evidence of the actual occurrence of an in-service stressor consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, if the Veteran's claimed stressor is not combat- related, uncorroborated testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other credible supporting evidence to support a Veteran's testimony as to the occurrence of the claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2009).

Additionally, evidence of behavior changes following a claimed assault is relevant evidence.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2016).

A review of the Veteran's service treatment records discloses no psychiatric complaints or diagnoses.  In fact, upon discharge the Veteran's psychiatric state was normal upon clinical examination.  At discharge the Veteran denied having ever had frequent trouble sleeping, depression or excessive worry and nervous trouble of any sort.  However, service records document behavioral problems, as well as the use of alcohol and marijuana, which apparently led to his discharge.

Despite the absence of corroboration of his reported stressor in his service personnel and service personnel records, the Board recognizes that the Veteran did leave the military under unusual circumstances.  Furthermore, the Board also recognizes that 38 C.F.R. § 3.304(f)(4) provides for other types of corroboration of a sexual assault.

Given the disparity, however, between the Veteran's statements as to the circumstances under which he left service, and the information contained in his personnel records, the Board finds that further development is necessary.  As noted, 38 C.F.R. § 3.304(f)(3) provides examples of various types of evidence that could corroborate a claimed personal assault.  38 C.F.R. § 3.304(f)(3) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records since February 2016, and associate these records with the claims folder.  Any negative reply should be included in the claims folder, and communicated to the Veteran.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the likelihood that the Veteran's claimed military sexual trauma actually took place, and if so, whether he has PTSD as a result of that stressor.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed, to include service treatment and personnel records.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the claimed assault took place, and whether it is at least as likely as not that the Veteran's PTSD or other psychiatric disorder is related to the incident.  Any and all opinions must be accompanied by a complete rationale.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the examiner is unable to offer an opinion, this should be noted and explained in the report.

3.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




